Citation Nr: 0122005	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  95-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder.

2. Entitlement to service connection for a genitourinary 
disorder.

3. What evaluation is warranted for an L4-L5 lumbar disc 
herniation with radiculopathy, from March 3, 1994?

4. What evaluation is warranted for residuals of a left wrist 
fracture, from March 3, 1994?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1994 by 
the Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 1994, the RO denied service connection for stomach 
problems, back problems, and for testicle pain and swelling.  
The RO granted service connection for status post fracture of 
the left wrist and assigned a noncompensable disability 
evaluation effective from March 3, 1994.  In November 1994, 
the veteran submitted a notice of disagreement and a 
statement of the case was issued in January 1995.  In his VA 
Form 9, submitted in February 1995, the veteran characterized 
his claims for service connection to include genitourinary 
problems.  

In March 1995, the RO confirmed and continued the 
noncompensable disability evaluation for residuals of a left 
wrist fracture.  In August 1995, the veteran offered 
testimony at a hearing before a Hearing Officer at the RO, 
and in March 1996, the Hearing Officer confirmed and 
continued the noncompensable evaluation for the left wrist 
fracture as well as the denial of service connection for a 
stomach, back and testicle disorder.  

In January 1997, the RO granted service connection for L4-L5 
lumbar disc herniation with radiculopathy, and assigned a 40 
percent evaluation effective from March 3, 1994.  A 
supplemental statement of the case was issued in January 
1997.  In May 1998, the RO denied service connection for 
urethritis and in August 1999, the RO, among other things, 
determined that no "new and material" evidence had been 
submitted and continued the denial of service connection for 
urethritis and testicle pain.  

In May 2001, the veteran offered testimony at a hearing 
before the undersigned Member of the Board during which he 
withdrew his appeal for service connection for a left leg 
disorder.

Although the veteran's claims for service connection have 
been variously characterized throughout the course of this 
appeal, including entitlement to service connection for 
stomach problems, urethritis, testicle pain and swelling and 
genitourinary problems, in view of the recent change in the 
law and the necessary action described below, his claims for 
service connection are deemed to best be characterized as 
entitlement to service connection for a gastrointestinal 
disorder and for a genitourinary disorder.  

Finally, the veteran has raised a claim for service 
connection for a thoracic back disorder.  However, this issue 
has not been developed, adjudicated or certified for appeal.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Significantly, this change, in part, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 (West Supp. 
2001), note.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, the Board must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106 (West 1991), as well as 
scheduling a medical examination, or, obtaining a medical 
opinion, when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
determination of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered these 
claims for service connection in the context of the new law, 
nor has the veteran had an opportunity to prosecute these 
claims in that context.  A remand will ensure due process of 
law, and avoid the possibility of prejudice.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Furthermore, following a 
review of the record, the Board determines that additional 
development is warranted with respect to each of the issues 
on appeal.  Specifically, with respect to the veteran's 
claims of service connection for a gastrointestinal disorder 
and a genitourinary disorder, the service medical records 
reflect that the veteran was treated for urethritis, 
complaints of belching, flatulence and symptoms described as 
similar to heartburn throughout his period of active duty.  
Post-service treatment reports document treatment for various 
genitourinary and gastrointestinal disorders including 
"chronic" urethritis, epididymitis, and testicular pain, as 
well as gastroesophageal reflux, gastritis and rule out 
peptic ulcer disease.  However, the record does not reflect 
any competent "nexus" opinion addressing the etiology of 
the veteran's gastrointestinal and genitourinary complaints, 
and if such chronic disorders are present, whether there is 
any relationship between the identified disorder(s) and the 
symptoms documented during service.  Based on these 
circumstances, and the recent change in the law, the Board 
finds that further development with regard to these issues is 
necessary prior to appellate review.

Furthermore, the veteran contends that his service-connected 
L4-L5 lumbar disc herniation with radiculopathy, and 
residuals of a left wrist fracture are more severe than 
currently evaluated.  In this regard, where entitlement to 
service connection has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This appeal, however, follows 
the assignment of initial ratings for these disabilities 
following the award of service connection.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the Francisco 
rule did not apply to the assignment of an initial disability 
rating following an initial award of service connection.  
Instead, in Fenderson, the Court held that following an 
initial grant "staged" ratings could be assigned for separate 
periods of time based on facts found. Id. at 126.  Hence, the 
Board has recharacterized these issues on appeal in order to 
comply with the opinion in Fenderson.

Although the veteran was afforded VA examinations in 1995 and 
1996, in conjunction with these claims, the veteran has 
argued that his back and wrist disabilities have increased in 
severity since that time.  While private outpatient treatment 
reports dated from 1996 to 1999 are of record, those reports 
were developed for treatment purposes and alone, they do not 
provide sufficient detail for evaluating the severity of the 
veteran's service-connected disabilities.  The Court has held 
that "[w]here, as here, the record before the [Board] was 
clearly inadequate, remand [to the RO] is required."  Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that, "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, it is noted that the effect of 
pain on the functional use of the veteran's back and left 
wrist has not been adequately addressed within the medical 
evidence currently of record.  The Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Finally, the Board notes that the veteran reported that 
additional medical records maybe available from Gerald Family 
Care Associates, the Washington, D.C. VA Medical Center as 
well as from Dr. Devor.  Accordingly, in view of the above, 
efforts should be undertaken to obtain all available relevant 
medical records.

Accordingly, this case is remanded for the following actions:

1. The RO should contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims, to 
include competent evidence relating 
any current gastrointestinal and/or 
genitourinary disorder(s) to his 
active duty service, as well as any 
evidence of current treatment for 
these disorders.  Based on his 
response, the RO should attempt to 
procure copies of all records which 
have not previously been obtained from 
all identified treatment sources to 
include securing records from Gerald 
Family Care Center, Dr. Devor, and the 
VA Medical Center in Washington, DC.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure 
same, the RO must notify the veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) 
briefly explain the efforts that the 
RO made to obtain those records; and 
(c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.

2. The veteran should be afforded VA 
examinations by appropriate physicians 
in an effort to identify any current 
gastrointestinal (GI) and/or 
genitourinary (GU) disorders, and to 
obtain opinions addressing the 
etiology of any existing disorders and 
their relationship, if any, to the 
findings documented during the 
veteran's period of active duty.  If 
any current GI and/or GU disorder is 
found, the examiner is requested to 
state whether it is at least as likely 
as not that any diagnosed GI and/or GU 
disorder is related to the veteran's 
active duty service.  The claims file 
must be made available to and reviewed 
by the examiner(s) prior to the 
requested study and the examination 
report(s) should reflect that such a 
review was made.  A complete rationale 
for all opinions should be provided.  
Any report prepared should be typed.  

3. The veteran should be afforded a VA 
orthopedic examination in an effort to 
identify the current nature and 
severity of his service-connected L4-
L5 lumbar disc herniation, with 
radiculopathy; and residuals of a left 
wrist fracture.  The claims file must 
be made available to and reviewed by 
the examiner prior to the requested 
study and the examination report 
should reflect that such a review was 
made.  The examiner should record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically the range of 
motion for each affected joint, and 
comment on the functional limitations, 
if any, caused by the back and left 
wrist disorders.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement against 
varying resistance, excess 
fatigability with use, incoordination, 
muscle atrophy, painful motion, pain 
with use, changes in condition of the 
skin indicative of disuse, and the 
functional loss resulting from any 
such manifestations.  The examiner 
should also provide an opinion as to 
the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed.

4. The veteran is hereby notified that it 
is his responsibility to report for 
the examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. After the requested development has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

6. Thereafter, if any issue on appeal 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran.  After the 
veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


